Citation Nr: 0613158	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  04-37 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased initial disability evaluation 
for post-traumatic stress disorder (PTSD), currently 
evaluated as 50 percent disabling.


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel








INTRODUCTION

The veteran served on active duty from January 1983 to 
January 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted the 
veteran's claim of entitlement to service connection for 
PTSD and assigned a 50 percent disability evaluation.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

After a thorough review of the claims folder, the Board has 
determined that further development is required prior to the 
adjudication of the veteran's claim.

The Board notes that the veteran was not provided with a 
notice letter informing him of VA's duties to notify and 
assist him with his increased disability claim.  The AMC 
must issue the veteran an appropriate notice letter 
compliant with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

The Board also finds that the medical evidence of record, 
specifically the March 2004 VA PTSD examination, is 
inadequate for purposes of evaluating the severity of the 
veteran's PTSD, and that a remand is required by law.  See 
38 C.F.R. § 4.2 (2005). 

The Board may consider only independent medical evidence to 
support its findings.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) (holding that Board must rely on independent 
medical evidence to support its findings and must not refute 
medical evidence in the record with its own unsubstantiated 
medical conclusions), overruled on other grounds by Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  If the medical 
evidence of record is insufficient, the Board is free to 
supplement the record by seeking an advisory opinion, 
ordering a medical examination, or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  See Colvin at 175.  

The March 2004 VA examination, although providing much 
information about the results of psychological testing, did 
not provide a mental status examination that addressed the 
specific rating criteria for a higher disability evaluation 
for PTSD.  Id.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims folder and 
ensure that all notification and assistance 
requirements set forth in 38 U.S.C.A. § 
5103A (West Supp. 2005) and 38 C.F.R. § 
3.159 (2005) are fully satisfied.  See also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  The veteran should be provided with a 
psychiatric examination in order to 
determine the current severity of his PTSD.  
The claims folder must be made available to 
the examiner and pertinent documents therein 
should be reviewed by the examiner, 
including the records of treatment for 
psychiatric symptomatology.  The examiner 
must note in the examination report that the 
claims folder was reviewed in conjunction 
with the examination.  All necessary tests 
and studies should be accomplished, and all 
clinical findings should be reported in 
detail.  The complete rationale for any 
opinions expressed should be provided.  

3.  Once the aforementioned has been 
completed, the AMC should readjudicate the 
claim.  If the benefit sought is not granted 
to the veteran's satisfaction, he should be 
provided with a supplemental statement of 
the case.  They should then be provided with 
an opportunity to respond thereto.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further 
notice.  However, the Board takes this opportunity to 
advise the appellant that the conduct of the efforts as 
directed in this remand, as well as any other development 
deemed necessary, is needed for a comprehensive and correct 
adjudication of his claim.  His cooperation in VA's efforts 
to develop his claim, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
appellant is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2005).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of 
the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand 
is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  See 38 C.F.R. § 20.1100(b) (2005).


